Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's reply of 07/27/2022 has been entered.
Applicant’s remarks referencing Appendices A and B are persuasive; therefore, the prior objection to the disclosure based on informalities is withdrawn.
Applicant’s cancellation of claim 2 and amendment to language within claim 1 has rendered the prior rejection under 35 U.S.C. § 112(b) for claim 2 as moot; therefore, this prior rejection of claim 2 is withdrawn.
The examiner will address applicant's further remarks at the end of this office action.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 and 3 – 14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  
Independent claims 1 and 12 recite methods of organizing human activity because the claims recite a method that allows users to enter into contracts and/or legal obligations with other parties.  They also describe development of real property, which depict marketing or sales activities. Lastly, the claims depict business relations between at least two parties.  
Claim 1, which is illustrative of claim 12, defines the abstract idea by the elements of:
selecting, by a customer, one or more parcels of real estate owned by a real estate owner or by an investor and providing said selection to the investor; 
determining whether or not development of said one or more selected parcels of real estate is needed or desired and, if development is needed or desired, selecting a building specification by said customer suitable for building on the selected parcel of real estate, providing said selection to the investor, and developing said selected building specification on the one or more selected parcels of real estate; executing a lease-contract and a real estate transfer contract by said customer and said investor, wherein the lease-contract provides that the investor conveys a leasehold to the customer for the one or more selected parcels of real estate, including one or more of the buildings that have been developed, are being developed or will be developed, wherein the leasehold duration may be indefinite or for a particular duration of time, wherein the real estate transfer contract provides that the real estate transfer contract is not valid unless one or more condition precedents are satisfied; 
wherein the real estate transfer contract becomes effective due to the condition precedent of the full price being paid through lease payments being paid by said customer; 
wherein the lease-contract and/or the real estate transfer contract provides that a priority notice of conveyance for the benefit of the customer is entered in a land register; and,
acquiring ownership of the one or more selected parcels of real estate by said customer when the condition precedent are fulfilled.

This judicial exception is not integrated into a practical application. The claims as a whole merely describes how to generally “apply” the concept of contracts and/or legal obligations, sales activities, or business relations in a computer environment.  The only additional elements of the claims describe: [a] computer system including a computer server configured to send and receive information to a customer device and an investor device, said computer server being operatively connected to a database.   The claimed computer components are recited at a high level of generality and are merely invoked as tools to perform an existing real property transfer method. Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea. Accordingly, alone and in combination, these additional elements do not integrate the abstract idea into a practical application. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed with respect to Step 2A, the claim as a whole merely describes how to generally “apply” the concept of contracts and/or legal obligations, sales activities, or business relations in a computer environment. Thus, even when viewed as a whole, nothing in the claim adds significantly more (i.e., an inventive concept) to the abstract idea.  The claim is ineligible.
Dependent claims 3, 5 – 8, 10, 11, and 14, contain further embellishments to the same abstract ideas found in claims 1 and 12. They are refinements of core aspects of the legal obligations entered into and the instruments used therefore. Furthermore, they recite simple linking of the claims to computer implementation and are not sufficient to provide for integration into a practical application and/or significantly more. See MPEP 2106.05(f).
Dependent claims 4, 9, and 13, contain further embellishments to the same abstract ideas found in claims 1 and 12. Recitations to suitable buildings, types of buildings, and selections of these buildings, are inherent actions in the process of development of real property, and the marketing or sales activities to design a building.  These recitations also depict the business relations between at least two parties. Lastly, they recite simple linking of the claims to computer implementation and are not sufficient to provide for integration into a practical application and/or significantly more. See MPEP 2106.05(f).
Therefore, for the reasons set above, claims 1 and 3 – 14 are directed to an abstract idea without integration into a practical application and without significantly more.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 12 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fino  (US 2003/0172006), hereinafter, Fino.
Regarding claims 12 and 13, Sher discloses a computer server configured to send and receive information to a customer device and an investor device, said computer server being operatively connected to a database, wherein computer server is configured to receive selection(s) from the customer device indicating the selection of a customer of a selected parcel of real estate and/or of a selected building specification; (“A network-leveraged real estate transaction assistance system is provided to facilitate matching, engaging, contracting, and communicating between parties to a real estate and/or property rental transaction by a network-leveraged system. The network-leveraged real estate transaction assistance system may include a property rental and real estate transaction assistance platform, database,…”, [Abstract]; “The interface 170 may provide functionality to a user to access, interact, modify, and otherwise benefit from data stored in the database 160 and/or manipulated by one or more of the platform components 110. The interface 170 may be operable by a computerized device 180, for example, a computer or a mobile computing device.”, [0066]; and, “There are many examples of illustrative computerized devices 200 currently in use that may be suitable for implementing various aspects of the present disclosure. Some examples include, among others, network appliances, personal computers, workstations, mainframes, networked clients, servers, media servers, application servers, database servers and web servers. Other examples of illustrative computerized devices 200 may include mobile computing devices, cellular phones, smartphones, tablets, video game devices, personal digital assistants.”, [0178]).  Fino adds, (“…a potential customer arrived at sales office subscript 154 and selected a lot, selected a home model, selected various options for that home model…”, at [0054]; and, “[t]his screen sets forth the basic designs from which the buyer may select from and sets forth some of the features associated with each design”, at [0034].
Fino discusses roles of investors, or the developers, or companies; (“This aspect of the present invention allows a corporation responsible for home construction and sales amongst various regional, market, and sales offices…”, [Abstract]; and, “…a computer implemented system for assisting new home purchasers, sales associates, and home construction companies to efficiently manage the information flow…” [Background]).    Thus, Fino is disclosing real estate transactions parties that are defined as “…the parties may be natural persons or corporate entities, or any combination thereof. For example, the customer(s) 12 may be natural persons, the investor(s) 14 may be limited liability companies (LLC) or corporations and the initial real estate owner(s) 16 may be natural persons”, as disclosed within the present application at [0006].  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 4 – 10 are rejected under 35 U.S.C. 103 as being unpatentable over Fino (US 2003/0172006), hereinafter, Fino, in view of Orfano (US 2010/0198714), hereinafter, Orfano, further in view of NPL document "Good things happen when you get your priorities right" – NSW gets priority notices.  
Regarding claim 1, 4, and 9, Fino discloses selecting, by a customer, one or more parcels of real estate owned by a real estate owner or by an investor and providing said selection to the investor; determining whether or not development of said one or more selected parcels of real estate is needed or desired and, if development is needed or desired, selecting a building specification by said customer suitable for building on the selected parcel of real estate, providing said selection to the investor, and developing said selected building specification on the one or more selected parcels of real estate; (“…a potential customer arrived at sales office subscript 154 and selected a lot, selected a home model, selected various options for that home model…”, [0054]; “…a perspective buyer can immediately determine which of the plats (or lots) are not yet sold (i.e. vacant), which of the plats are sold and construction is completed (i.e. closed), and which of the plats are sold and construction is underway but not yet completed (i.e. active).”, [0024]; and, “In addition, “The PLAN SELECTION MODULE allows the viewer to see floor plan layouts and elevational views for each of the model home designs made available by the builder.”, [0034]).

Not disclosed by Fino is executing a lease contract that conveys a leasehold and a real estate transfer contract that is not valid until condition precedents are satisfied; and, acquiring ownership of the one or more selected parcels of real estate by said customer.  
However, Orfano discloses a system and method for creating electronic real estate registration. Orfano first defines leasehold estate at [0040] and then details the lease contract and conveyed rights at [0058]. Orfano next defines real estate transfer and rights; for example, “Legal and mechanical processes known in the art may be used to transfer and record the leasehold and land titles in a local land court registry to consummate a "true sale" of real estate interests.” See [0356].
Orfano further discloses transfer contract when adding; “[w]hen a land title conveys to a leaseholder, perhaps exercising its embedded call or other purchase rights, the indenture trustee 1104 (either the indenture trustee of record or an alternative and qualified indenture trustee appointed by the electronic land title trustee 1106) may prepare estoppel certification and a land deed suitable for recording the redemption at the appropriate local land court registry.” See [0452]. Thus, a leaseholder is acquiring ownership. For example, disclosed in Orfano is; “The registered land asset gives the investor ownership of the land subject to the option”, at [0012]; and, “The electronic land title registry keeps track of ownership and notification requirements if the holder decides to sell or to assign beneficial interests”, at [0369], and, “…the electronic land title provides means for: tracking registered land asset contractual rights and reporting; tracking the ownership of and changes to beneficial interest in the registered land asset contracts obligations and receipts; tracking the ownership and changes to leasehold estate interest under a registered land asset contract”, at [0416].
Lastly, Orfano discloses condition precedent conditions when detailing; “… assuming the leaseholder settles the income asset at embedded call maturity and all rental payments are made”, at [0148]; and, “3) the holder takes possession of the leasehold estate either by acquiring leasehold rights or as a result of leasehold default…”, at [0455]. Thus, displaying conditions precedent as being met between parties.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ a lease contract and a transfer contract for passing title to real estate per the method of Orfano within the real estate construction and sales method as described in Fino as this provides an effective system for not only registering property transactions but also includes most options available to the parties involved and ensures proper and effective registration.

Not disclosed by Fino is wherein the lease-contract and/or the real estate transfer contract provides that a priority notice of conveyance for the benefit of the customer is entered in a land register. 
However, the NPL document cited discloses; (“Priority notices are designed to remove the risk of the registration gap between settlement of a transaction and registration and also to reserve a title for a forthcoming settlement.  A priority notice, once lodged, alerts all interested parties who search the Register to the fact that the lodgment of a conveyancing transaction is imminent.”, see page 1.)  Thus, this NPL document suggests a priority notice lodged (filed) with a known, local registry, gives notice to others who necessarily should search said registry, that there are pending transfers for a certain real property.  Said notice being given is a benefit for the customer as the document explains.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize a priority notice as suggested by the NPL document "Good things happen when you get your priorities right" – NSW gets priority notices when transferring rights to real property within the real estate construction and sales method as described in Fino as this provides an inexpensive, simple, and effective way of preventing new legal interests in the land being registered prior to registration of the relevant dealing on the title for land.  Thus, protecting the customers’ rights, which is the intended benefit of these filings.

Regarding claim 5, the combination of Fino, Orfano, and NPL document "Good things happen when you get your priorities right" – NSW gets priority notices. discloses all the limitations of claim 1, above.
Not disclosed by Fino is wherein the duration of time is between 23 and 32 years.
However, Orfano further discloses within the real estate registration method wherein the leaseholder has the “right to occupy and use the land for a specified period of time”, [0058].  Thus, Orfano is contracting into leaseholds for certain periods of time. The claimed duration of 23 and 32 years falls easily into the method described above for a time period to be specified by the parties.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to set a period of time per the method of Orfano within the real estate construction and sales method as described in Fino as leasehold terms are a core element of a proper conveyance. Thus, Orfano is teaching that some period of time, as called out by the parties, would be appropriate for a proper transaction and the terms recited above of 23 and 32 years are within the suggestive disclosure of Orfano’s period of years.

Regarding claim 6, the combination of Fino, Orfano, and NPL document "Good things happen when you get your priorities right" – NSW gets priority notices. discloses all the limitations of claim 1, above.
Not disclosed by Fino is wherein the lease-contract provides that utility costs for the selected parcel of real estate are fixed and the customer promises to pay the fixed utility costs.
However, Orfano further discloses; (“[a]ll costs associated with leasehold operation may be borne by the leasehold estate to include all expenses (e.g., property taxes, betterment assessments, association dues, insurance, permit fees, impact fees, utilities to include water and sewer costs and assessments…”, [0365]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the customer (leaseholder) pay utility costs per the method of Orfano within the real estate construction and sales method as described in Fino, as these costs are common within the usage of real property. Adding this stipulation to the lease considers these variable costs and calls out the responsible party at the onset.

Regarding claims 7 and 8, the combination of Fino, Orfano, and NPL document "Good things happen when you get your priorities right" – NSW gets priority notices. discloses all the limitations of claim 1, above.
Not disclosed by Fino is wherein the lease-contract and/or the real estate transfer contract provide that the investor has no possibility to terminate the lease-contract and/or the real estate transfer contract as long as the customer is making the promised payments at the promised times.
However, Orfano discloses; (“[i]n the event the leaseholder causes a ground lease default under its leasehold mortgage financing, registered land asset contract features afford a lender opportunity to protect and realize upon its collateral (the leasehold estate with embedded call and ground lease rights). If a default is due to a breach of lease terms other than financial terms, such as misuse or abuse of the land, the mortgage contract may also be in default, leaving the leaseholder to suffer the remedies prescribed within the mortgage contract if not cured under registered land asset contract terms.”, [0378]; and, “….a failure to service the lease terms would result in default. A default may result in the indenture trustee taking possession of the leasehold estate, which should clear any lien the mortgage lender may have on the leasehold estate.”, [0384]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have default conditions per the method of Orfano within the real estate construction and sales method as described in Fino, as this concept is inherent in the formation of contacts for real property. These conditions are predicates to the fulfillment of the lease.

Regarding claim 10, the combination of Fino, Orfano, and NPL document "Good things happen when you get your priorities right" – NSW gets priority notices. discloses all the limitations of claim 1, above.
Not disclosed by Fino is wherein the real estate transfer contract does not specify a final payment for the real estate transfer contract to come into effect.
However, Orfano discloses a leasehold estate throughout which details that a purchase contract does not come into effect. Orfano’s ultimate result can be that “4) the contract ground lease expires, terminating the tenancy”, at [0455]; and, “a ground lease encumbers the land and conveys specific land use rights to present and/or future leaseholders”, at [0046]. Within Orfano’s explanation of the leasehold estate is the teaching that “[a] registered land asset contract may give a leaseholder an option to purchase the land by the end of a given term.” See Abstract. Thus, the understanding of leaseholds (lease-contracts) is that transfer of ownership is not automatically conveyed. For example, “the leaseholder (also the issuer, in this case) also receives a ground lease contract conveying to the leaseholder the right to occupy and use the land for a specified period of time,” at [0059].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to not have a real estate transfer come into effect per the method of Orfano within the real estate construction and sales method as described in Fino, as this leads to the intended effect of only transferring a right for a definite period.  Orfano suggests that these transactions may work to only encumber land use, not ownership as would be suggested by a final payment.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Fino, in view of Orfano, further in view of NPL document "Good things happen when you get your priorities right" – NSW gets priority notices, further in view of NPL document Priority Notices: Prudent or Impractical? 
Regarding claim 3, the combination of Fino, Orfano, and NPL document "Good things happen when you get your priorities right" – NSW gets priority notices. discloses all the limitations of claim 1, above.
Not disclosed by Fino is a waiver of objection.
However, the NPL document Priority Notices: Prudent or Impractical? discloses waiver of objection and its effect upon conveyance in real estate. The document begins discussion of purchasers taking objections to the transactions (see page 165) and continues with waiver of this condition, expressly or not, at (page 167).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a waiver of objection notice per the method detailed in the NPL document Priority Notices: Prudent or Impractical? within the real estate construction and sales method as described in Fino, as any objections and any waiver thereof is an important protection within land transactions. Fino’s method discloses entering into land development transactions; this NPL document discusses this age-old concept and its importance.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Fino, in view of Orfano, further in view of NPL document "Good things happen when you get your priorities right",  further in view of Fassio (US 2009/0144097), hereinafter, Fassio.
Regarding claim 11, the combination of Fino, Orfano, and NPL document "Good things happen when you get your priorities right" – NSW gets priority notices. discloses all the limitations of claim 1, above.
Not disclosed by Fino is wherein the lease-contract provides that the investor conveys a right to sub-lease the selected real estate parcel to a third party via a sub-lease agreement.
However, Fassio discloses a real estate management system that handles all aspects of a property including identification, acquisition, and disposal. Included in Fassio’s method is a SubLease Administration Module, at [0216], that “handles subleases for properties under management by the real estate management system”, at [0217]; and, “[m]ultiple subleases may be attached to each lease or site”, at [0219].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have sublease conditions per the method of Fassio within the real estate construction and sales method as described in Fino, as this concept is one well-known facet of a lease. Adding the sublease module per Fassio adds the benefit of managing these frequent conditions in leases.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Sher, as applied to claim 12, above, in view of Marcinkowski (US 2019/0355076), hereinafter, Marcinkowski.
Regarding claim 14, Sher discloses all the limitations of claim 12, above.  
Not disclosed by Sher is the use of "e-signature" contractual methods and/or devices.
However, Marcinkowski discloses an intelligent property management system that utilizes “e-signatures, and/or the like.” See [0044]. In addition, “…data communications to and from one or more property investor devices via the investor portal, and investor data communications can comprise various types of requests, verifications, notifications, documents, status updates, status reports, reminders, confirmations, invoices, calendar invites, monetary transaction communications, e-signatures, and/or the like.” See [0046].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize e-signatures per the method of Marcinkowski within the communication system as disclosed by Sher as this provides an effective system for documenting necessary papers in a quick, easy, and efficient manner.


Response to Arguments
Applicant's arguments filed 07/27/2022 have been fully considered but they are not persuasive.
Applicant’s arguments, beginning on page 6, discuss the prior rejection of claims 1 – 14 under 35 U.S.C. § 101 for being directed to an abstract idea without significantly more.  Applicant contends that recitations within amended claim 1 of “[e]ntering the notice of conveyance in a land register provides a practical application with contractual and legal benefits.”  See page 6.  The Examiner respectfully disagrees with Applicant and finds the argument not persuasive.  
To find integration into a practical application, there are several relevant considerations listed at MPEP 2106.04(d). However, none of these considerations are present within Applicant’s claims.  Applicant argues that entering a legal instrument into a land register might reach to the level of the considerations listed in the MPEP.  However, nothing in the claims would recite anything near to an improvement in the functioning of a computer , or an improvement to other technology or technical field.  As Applicant has made no contention as to what elements provide for integration into a practical application, the aforementioned examples may be the most germane.  However, they offer no persuasive argument for Applicant.  Applicant’s argument is not directed toward any technical aspect.  Rather, the argument is stating that storing information in the form of a real estate contract would provide some advantage as listed and required per the MPEP.  As detailed above, Applicant’s amended claims merely recite a method that allows users to enter into contracts and/or legal obligations with other parties.  Applicant’s amended claims still only recite describe: [a] computer system including a computer server configured to send and receive information to a customer device and an investor device, said computer server being operatively connected to a database.   These claimed computer components are recited at a high level of generality and are merely invoked as tools to perform an existing real property transfer method. Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea. The claim is directed to an abstract idea and Applicant’s argument is not persuasive.

Applicant adds remarks as to claim 12 that “…include computer hardware that enables the method of claim 12 to be achieved.”  Similar to the reasoning above, Applicant’s argument is not persuasive.  The courts have also identified limitations that did not integrate a judicial exception into a practical application: including, merely reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f).  Applicant’s only support for the system described is within the disclosure, mainly at [0019].  However, this section generically describes common components; (a server, a database, and devices), that send, receive, and store information. Nothing within these claimed elements would lead to the conclusion of integrating a judicial exception into a practical application in Step 2A Prong Two.  In fact, the Applicant alludes to the common method of sending and receiving information, when stating, “...the customer and investor are able to utilize database to communicate preferences and selections between one another…”  See page 7.   This would be more aimed at the sales activities and business relations identified (the abstract ideas), with the method being performed in a computer environment.  

Applicant next discusses rejection of all claims under 35 U.S.C. § 103.  See pages 7 – 11. In view of the amendments made to independent claim 1 and a new rejection of all claims under 35 U.S.C. §§ 102 and 103 within this Office Action, these arguments are considered moot.  


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Thomas (US 10,269,054) discloses a computerized process to automate the home sale and settlement process. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DON EDMONDS whose telephone number is (571) 272-6171. The examiner can normally be reached M-F 8am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd Obeid can be reached on (571) 270-3324. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DONALD J. EDMONDS
Examiner
Art Unit 3687

/DENNIS W RUHL/Primary Examiner, Art Unit 3687